66 So.3d 415 (2011)
AMERISURE INSURANCE COMPANY, a Michigan Insurance Company, Appellant,
v.
JOHNSON-GRAHAM-MALONE, INC., a Florida corporation, Appellee.
No. 1D11-2815.
District Court of Appeal of Florida, First District.
August 9, 2011.
Andrew F. Russo of Rywant, Alvarez, Jones, Russo & Guyton, P.A., Tampa, for Appellant.
Robert Buesing of Trenam, Kemker, Scharf, Barkin, Frye, O'Neill & Mullis, P.A., Tampa; Mark A. Boyle, Sr., and Debbie Sines Crockett of Boyles, Gentile, Leonard & Crockett, P.A., Ft. Myers, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of June 16, 2011, the Court has determined that the order on appeal does not fall within the scope of Florida Rule of Appellate Procedure 9.110(m). See Mercury Ins. Co. of Florida v. Markham, 938 So.2d 607, 609 (Fla. 1st DCA 2006). Accordingly, the appeal is dismissed. The appellee's Motion to Dismiss Appeal for Lack of Jurisdiction and Motion for Attorneys' Fees & Costs, both filed on June 22, 2011, are denied.
WOLF, DAVIS, and MARSTILLER, JJ., concur.